711 N.W.2d 75 (2006)
474 Mich. 1098
Waylon E. GEE, Plaintiff-Appellee,
v.
ARTHUR B. MYR INDUSTRIES, INC., Defendant-Appellant.
Docket No. 129940. COA No. 262691.
Supreme Court of Michigan.
March 29, 2006.
On order of the Court, the application for leave to appeal the August 29, 2005 order of the Court of Appeals is considered, and pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration, as on leave granted, of whether the current claim for attendant care benefits under MCL 418.315(1) is barred by the doctrine of res judicata. In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.